internal_revenue_service department of the uil washington dc contact person telephone number in reference to omet op e eo t e i n l a w b r e r e_p t f m i k r k k m n dear sir or madan this is submitted on your behalf by your authorized representatives you are seeking rulings on whether the payment of certain dividends to a ruling_request dated may in response to the limited partners of a and b as more fully set forth below results in unrelated_business_income by virtue of being income from debt-financed_property as defined in sec_514 of the internal_revenue_code a b and are limited_partnerships for federal_income_tax purposes the general_partner of both a and b is pd a and b were established to develop own manage lease operate and sell real_estate projects and industrial buildings or mixed use properties containing office residential retail and or hotel space located outside the united_states the activities of a and b are conducted through operating entities that may or may not include local participants the limited partners of a and b are organizations that are exempt from taxation under sec_501 of the code primarily office residential a b and along with a limited_partnership whose general_partner is d and certain local participants own equity interests in x who have claimed classification as corporations for united_states federal_income_tax purposes x are involved in real_estate development projects in x’s country the managing members managers of and certain local participants own equity interests x are corporations in which a also b a i d’s be secured_by b and as borrowers entered into a credit agreement with d as lender and e as agent loans under the credit agreement are to the b partners of a and in the capital commitments of their partners and a bank account b and with e into which capital contributions maintained by a of the partners of b and are to be paid collectively the collateral the collateral does not include the real_estate projects to be developed by the operating subsidiaries of a b or cc ii the interests of a iii right to make capital calls b and on a a b and c have used some of the funds borrowed under the credit agreement i to make capital contributions to x for use in x’s real_estate development activities the x borrowings and ii to acquire a beneficial_interest in y the y borrowings the credit agreement provides that entities controlled by a b and may borrow funds under the credit facility such borrowing by controlled entities must be guaranteed by a b and cc a and b propose to do the following a and b each intends to organize two wholly-owned foreign subsidiaries al a2 bl and b2 together with x the corporations each of which will elect to sz z which will elect to be classified as a corporation for united_states federal_income_tax purposes one wholly-owned subsidiary of each a and b al and bl and cl a wholly-owned foreign_subsidiary of will form and own equity interests in a partnership for united_states federal_income_tax purposes the other wholly-owned subsidiary of a and b a2 and b2 each will make a loan to z indirectly through an intermediate_entity a b and c will cause the y interest to be transferred to z a and b will use capital contributions of their partners to repay in full the xx and borrowings with interest thereon no dividends will be received by a or b from the corporations until the taxable_year of a and b following the year in which the x and y borrowings respectively have been repaid be classified as bl al a2 be fully recourse to and b2 each will borrow funds under the credit agreement to make an equity or debt investment in z as the case may be with respect to x x’s managers will borrow funds under the credit agreement on behalf of all the members of x a and b will guarantee the loans made to al az bl and b2 and a b and will guarantee the loans made to managers for the benefit of the guarantees will but the only security for such guarantees will be the collateral the loans will not be collateralized by assets of the corporations the managers or z the managers will repay the loans made to them for the benefit of x with cash from the real_estate activities of x and bl and b2 will repay the loans made to them out of interest and dividends as the case may be paid is b and insufficient to make required_payments on the loans a would be required to make payments under the guarantees with respect to loans made to the managers for the benefit of x b and will indemnify the owners of x and the managers it is intended that i from these sources to them by however b and ii al income a2 if a a x section the unrelated_business_taxable_income of organizations described in sec_401 and sec_501 imposes code the tax on of a sec_512 of the code provides that in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 a deduction the amount ascertained and there shall be allowed as under sec_514 sec_514 of the code defines debt-financed_property as any property held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sp or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the such disposition 12-month_period ending with date the of of sec_514 the code that provides term acquisition_indebtedness means with respect to debt financed property the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or was reasonably or improvement indebtedness acquisition foreseeable improvement incurrence time such such the and the b at of of the the lessor of in revrul_70_132 c b leasehold mortgages an exempt employee’s pension_trust was a parcel of unencumbered real_estate the lessee mortgaged its leasehold interest in connection with obtaining construction financing the leasehold agreement in addition to authorizing the leasehold interest obligated the trust to subordinate its fee interest to any no direct or indirect personal obligation on any construction financing mortgage notes the trust did however reserve the right to cure any default by the lessee the ruling held that because the lessee and not the trust had incurred the indebtedness the trust did not incur any business_lease_indebtedness this ruling suggests that a different result could occur where the trust takes over the lessee’s role under the construction mortgage or otherwise acquires a different interest in the leasehold improvements to mortgage its the trust had lessee a’s and b’s indebtedness under credit agreement was incurred in part in connection with their capital contributions to x and a’s and b’s acquisition of the y interest a and b hold their interests income therefore the interests of a and b in x and the y interest at the time of their acquisition constituted debt-financed_property in the hands of the limited partners of a and b interest produce the and the to in x y accordingly part or all of any dividends received by a and b from x or income earned from the interest during a taxable_year as to which there is an acquisition_indebtedness with respect to a’s and b’s interests in x or the y interest would be debt-financed_income in this case however a and b have represented that there will be no acquisition_indebtedness with respect to such interests during any year in which dividends from x or income from the x interest are received by a and b the loans made to al a2 bl and b2 and for the benefit of x under the credit agreement are debts of al a2 bl b2 dnd x entities separate and apart from a and b not debt of a and b under these circumstances and except as noted below a’s and b’s interest in al a2 bl b2 and x will not be debt-financed_property at any time during any taxable_year in which gividends b’s guarantees of debt incurred by al a2 bl b2 and on behalf of x under the credit agreement will not make a’s and b’s interests in al a2 bl b2 and x debt-financed_property received except below noted and a’s are as based on the information submitted and the representations made therein we rule as follows the distributive shares of the limited partners of a and b of dividends received from al in years following the year in which amounts borrowed by a and capital contributions to to acquire the y interest are repaid full not income includible in the unrelated_business_taxable_income of the limited partners of a and b debt-financed bl b2 and x x and will agreement credit under make the a2 be in to b we are expressly not ruling with respect to income received by the limited partners of or their partners are actually called upon to make payments to creditors with respect to the loan guarantees of debt of al a2 bl b2 or x described above in the event a or a and b b this ruling is based on the understanding that there will be no material changes in the facts upon which they are based this ruling that requested it internal_revenue_code provides that it may not be used or cited by others as precedent sec_6110 organization only of to the directed the is als please keep a copy of this ruling letter in your permanent records sincerely robert c harper jr chief exempt_organizations technical branch
